Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 1 of 40 PageID #: 621




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   LINDA HASH,                                        )
                                                      )
                                Plaintiff,            )
                                                      )
                       vs.                            )     No. 1:19-cv-01157-JMS-TAB
                                                      )
   CITY OF GREENSBURG,                                )
   DAN MANUS, and                                     )
   KATHY REYNOLDS,                                    )
                                                      )
                                Defendants.           )

                                              ORDER

        Plaintiff Linda Hash filed this lawsuit against the City of Greensburg, Indiana (the

 "City"), former City Mayor Dan Manus, and her former supervisor Kathy Reynolds, alleging that

 they violated her rights under the Americans with Disabilities Act (the "ADA"), the Age

 Discrimination in Employment Act (the "ADEA"), the Family and Medical Leave Act (the

 "FMLA"), and the Employee Retirement Income Security Act ("ERISA") during her

 employment with the City. [Filing No. 33.] Defendants have filed a Motion for Summary

 Judgment, [Filing No. 37], which is now ripe for the Court's decision.

                                                 I.
                                      STANDARD OF REVIEW

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to

 judgment as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes

 clear, whether a party asserts that a fact is undisputed or genuinely disputed, the party must

 support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by

                                                 1
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 2 of 40 PageID #: 622




 showing that the materials cited do not establish the absence or presence of a genuine dispute or

 that the adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P.

 56(c)(1)(B). Affidavits or declarations must be made on personal knowledge, set out facts that

 would be admissible in evidence, and show that the affiant is competent to testify on matters

 stated. Fed. R. Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's

 factual assertion can result in the movant's fact being considered undisputed, and potentially in

 the grant of summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). In

 other words, while there may be facts that are in dispute, summary judgment is appropriate if

 those facts are not outcome-determinative. Montgomery v. Am. Airlines Inc., 626 F.3d 382, 389

 (7th Cir. 2010). Fact disputes that are irrelevant to the legal question will not be considered.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

 2009). The Court views the record in the light most favorable to the non-moving party and

 draws all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708,

 717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827

 (7th Cir. 2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and



                                                  2
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 3 of 40 PageID #: 623




 the Seventh Circuit Court of Appeals has repeatedly assured the district courts that they are not

 required to "scour every inch of the record" for evidence that is potentially relevant to the

 summary judgment motion before them. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 573-74 (7th

 Cir. 2017). Any doubt as to the existence of a genuine issue for trial is resolved against the

 moving party. Ponsetti v. GE Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

        The Court notes that neither parties' counsel has followed the Court's instruction on how

 to file and cite to exhibits, as set forth in Exhibit A the Court's Practices and Procedures. [Filing

 No. 4.] In particular, the exhibits—or rather, exhibit—accompanying Ms. Hash's response are

 contained within a single document, and that document does not number the exhibits contained

 within it or have a descriptive identifier. [See Filing No. 4 at 16.] Additionally, Ms. Hash's

 counsel fails in the response brief to properly cite (and often entirely fails to cite) to evidence in

 the record. Counsel's wholesale disregard of the Local Rules and the Undersigned's Practices

 and Procedures has required the Court to expend unnecessary resources and made the Court's

 review of the pending motion unnecessarily cumbersome.              Consistent with the foregoing

 authority, the Court will not scour the record, and will limit its review to properly cited

 admissible evidence. Counsel are cautioned to comply with the Court's Practices and Procedures

 going forward in this and other cases.

                                              II.
                                       STATEMENT OF FACTS

        The following factual background is set forth pursuant to the standards detailed above.

 The facts stated are not necessarily objectively true, but as the summary judgment standard

 requires, the undisputed facts and the disputed evidence are presented in the light most favorable

 to "the party against whom the motion under consideration is made." Premcor USA, Inc. v. Am.

 Home Assurance Co., 400 F.3d 523, 526-27 (7th Cir. 2005).

                                                   3
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 4 of 40 PageID #: 624




        A. The Parties

        Ms. Hash is 66 years old. [Filing No. 49-1 at 3.] She worked for the City from 2009 to

 2019 as a planning zoning assistant. [Filing No. 39-1 at 2-3.] Initially, Ms. Hash's position was

 classified as part-time, even though she worked full-time hours. [Filing No. 39-1 at 3.] After

 approximately one year, she became a full-time employee. [Filing No. 39-1 at 3.] As a full-time

 employee, her job title did not change, but she was "able to accrue vacation and sick days" and

 get paid for holidays. [Filing No. 39-1 at 3.]

        Mr. Manus was Mayor of the City from 2016 through 2019. [Filing No. 49-1 at 214.] As

 Mayor, he oversaw both Ms. Hash and her supervisor, Ms. Reynolds. [Filing No. 39-4 at 11.]

        Ms. Reynolds began working for the City in September 1990 as an engineer, and she held

 that position until March 2012. [Filing No. 49-1 at 133.] Ms. Reynolds' employment was

 terminated in March 2012 for "budget reasons." [Filing No. 49-1 at 134.] She was rehired by

 the City in June 2017, and she worked as the building official. [Filing No. 49-1 at 127.] As the

 building official, she was Ms. Hash's immediate supervisor. [Filing No. 39-1 at 6.] Only one

 other employee—Steve Hamilton—was under the direct supervision of Ms. Reynolds. [Filing

 No. 39-1 at 6.] Mr. Hamilton was older than Ms. Hash—according to Ms. Hash, he is "knocking

 on eighties' (sic) door"—and that she is not aware of any instances where Ms. Reynolds formally

 disciplined Mr. Hamilton. [Filing No. 39-1 at 6.] Ms. Reynolds' employment with the City

 ended on January 1, 2020. [Filing No. 49-1 at 127.]

        B. Ms. Hash's Work

        Generally, the work relationship between Ms. Hash and Ms. Reynolds was tense and

 often combative. Ms. Hash felt Ms. Reynolds would "nitpick" her work and constantly criticize

 her. [Filing No. 39-1 at 34-38.] Ms. Reynolds believed that Ms. Hash frequently made mistakes



                                                  4
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 5 of 40 PageID #: 625




 in her work. [Filing No. 39-2 at 21.] At times when Ms. Reynolds would discuss Ms. Hash's

 performance with her, Ms. Hash "would get up and walk out." [Filing No. 39-2 at 20.] From

 former Mayor Manus's perspective, Ms. Hash "took a lot of things personal. She does not hide it

 well. When you say something, she just does not, you know, she does not hold that emotion

 back." [Filing No. 49-4 at 14.] He added that Ms. Hash "just rolls her eyes . . . [and] you knew

 she disagreed with something." [Filing No 49-4 at 14.]

        One of Ms. Hash's duties was sending "violation letters," which were letters sent by the

 City to citizens requiring them to take some action to come into compliance with City codes.

 [Filing No. 39-1 at 7; Filing No. 39-7 at 1.] For example, Ms. Hash was responsible for sending

 letters if citizens did not mow long grass or had piles of trash in their yard. [Filing No. 39-2 at 7;

 Filing No. 39-7 at 1.] If a letter was sent to a citizen stating that grass needed to be mowed and

 the grass remained un-mowed by the specified date, Ms. Hash would send a work order to the

 City's Street and Sanitation Department. [Filing No. 39-1 at 7; Filing No. 39-7 at 1.] The Street

 and Sanitation Department then mowed the grass, put a price on the labor, and Ms. Hash would

 send an invoice for the labor to the citizen. [Filing No. 39-1 at 7; Filing No. 39-7 at 1-2.]

        Ms. Reynolds found that Ms. Hash frequently made mistakes in performing her duties

 related to the letters. [Filing No. 39-2 at 21; Filing No. 39-2 at 23; Filing No. 39-2 at 31.] For

 example, on occasion, Ms. Hash would send the wrong letters to people, would refuse to produce

 certified letters when asked, and would leave without completing her letters, [Filing No. 39-1 at

 20; Filing No. 39-2 at 32.] Additionally, Mark Klosterkemper, the City Street Commissioner

 (and the individual responsible for managing the Street and Sanitation Department), declared that

 "[o]ften (an estimated 25% of the time), the work orders created by Linda Hash contained errors.

 For example, many times the addresses and names did not match. . . . The mistakes created by



                                                   5
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 6 of 40 PageID #: 626




 Linda Hash in preparing the work orders created the risk of my Department performing work on

 incorrect properties (though that never happened, as I caught the errors), but also created a risk

 that citizens would get a special assessment on their property taxes if work was improperly

 performed at their residents (sic) and they didn’t pay the corresponding bill." [Filing No. 39-7 at

 2.] Mr. Klosterkemper also observed that after Ms. Hash was replaced, "the errors significantly

 decreased." [Filing No. 39-7 at 2.]

        Similarly, Ron May, the City Engineer, wrote to Mr. Manus in 2018 and expressed his

 concerns and doubts regarding Ms. Hash's work performance and ability. [Filing No. 39-11.]

 He added that "[h]er work habits were at best inconsistent. Routine tasks such as filling out

 receipts generally resulted in limited information on the receipt and were often difficult to read

 due to her writing. When asked about things she had done she would often not know the details.

 She was often preoccupied with personal matters. Personal telephone calls were very common

 and would distract from City business. . . . In summary, after working with her for a period of

 time, I became aware of notable limitations in her work abilities." [Filing No. 39-11.]

        Due to Ms. Hash's work issues and the ongoing tension between Ms. Hash and Ms.

 Reynolds, Mr. Manus looked to see if there might be other departments within the City for which

 Ms. Hash could work. [Filing No. 39-4 at 13.] He spoke with the "clerk treasurer" and the

 "water company supervisor," but "[n]either was willing to have her come work for them because

 of (sic) they were afraid of her mistakes that she did." [Filing No. 39-4 at 13.]

        Ms. Hash believed that she carried out her duties as she was trained and instructed.

 [Filing No. 39-1 at 35.] She stated, "I sent letters out the way I got them. The envelopes and

 letters, all I did was fold them and put them in."        [Filing No. 39-1 at 35.]    Though she

 acknowledges that Ms. Reynolds required her to redo letters, she stated "it was not that I was not



                                                  6
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 7 of 40 PageID #: 627




 following correct procedure." [Filing No. 39-1 at 35.] Additionally, Ms. Hash testified that

 when Ms. Reynolds or Mr. Manus decided to change procedures, she went along with those

 changes. [Filing No. 39-1 at 38.]

        C. Events in 2017

        Ms. Hash testified that generally, for all of 2017—the year Ms. Reynolds returned to

 work at the City—"everything was great." [Filing No. 39-1 at 7.] On September 25, 2017, Ms.

 Reynolds recorded a Disciplinary Action, or a "write-up," related to the letters for which Ms.

 Hash was responsible, as well as other violations. [Filing No. 39-2 at 9.] The write-up states:




 [Filing No. 39-8 at 2.] Ms. Reynolds explained the write up as follows: On occasion, Ms. Hash

 would "come in [to work] in just sweatshirts and jeans," prompting the "Appearance" citation;


                                                 7
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 8 of 40 PageID #: 628




 that Ms. Hash would routinely take personal calls from family members and from her doctor's

 office on her office phone line, rather than her cell phone, prompting the "Personal Calls"

 citation; and that on a few occasions when Ms. Reynolds was not in the office, Ms. Hash would

 leave "fifteen, twenty minutes early," without informing Ms. Reynolds, prompting the "Leaving

 Without Permission" citation. [Filing No. 39-2 at 11-12.] Ms. Hash received a three-day

 suspension as a result of the write-up. [Filing No. 39-1 at 9.]

        Ms. Hash disputes that she ever received a write-up in 2017, though she acknowledges

 that she did receive a three-day suspension. [Fling No. 39-1 at 9.] Ms. Hash never actually

 received the write-up, she only heard about it and its contents from other people. [Filing No. 39-

 1 at 9.] When Ms. Hash requested a copy of everything in her personnel file in October 2017,

 she saw that she had a write up from September. [Filing No. 39-1 at 10.]

        D. Events in 2018

        From May 22 to May 24, 2018, Ms. Hash exchanged emails with Melanie Maxwell, a

 coworker. [Filing No. 39-9 at 2-3.] In the emails, Ms. Maxwell expressed concern and stated

 that she saw things slipping through that Ms. Hash would have caught in the past. [Filing No.

 39-9 at 3.] Ms. Hash responded that Ms. Reynolds had made her job much more difficult and

 that she was mad at Ms. Reynolds. [Filing No. 39-9 at 3.] Ms. Hash also told Ms. Maxwell that

 she was stressed and stated, "I have seen my doctor and she said I look like s**t and gave me

 some orders and upped my meds." [Filing No. 39-9 at 2.] Ms. Maxwell replied that Ms. Hash's

 work was affected in ways that she had not observed before, and that the City was changing

 some of the forms and procedures to make it easier for Ms. Hash. [Filing No. 39-9 at 2.]

        On May 24, as Ms. Hash was about to leave for the day, Ms. Reynolds called Ms. Hash

 to her desk. [Filing No. 39-9 at 1.] Ms. Reynolds told Ms. Hash that she and Ms. Maxwell had



                                                  8
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 9 of 40 PageID #: 629




 been talking, and they felt that Ms. Hash was on the edge of a nervous breakdown and looked

 pale. [Filing No. 39-9 at 1.] According to Ms. Hash's notes, Ms. Reynolds also stated that "the

 whole building was worried and talking about me and one person asked if I had dementia."

 [Filing No. 39-9 at 1.] In her deposition, Ms. Hash testified slightly differently, stating:

        She said, I know it's on your mind, she said, but Melanie and I are really worried
        that you have dementia because everybody is noticing it. I said, Everybody? She
        said, Everybody. Well, I didn't see everybody at City Hall, so that was a lie. I go,
        Dementia? She goes, Yeah, we think you got dementia. I was offended. Very
        much offended because that is what my mother has. That really upset me.

 [Filing No. 39-1 at 13.] 1     In her deposition, Ms. Reynolds recounted her version of the

 conversation, testifying:

        I asked her if she had a moment. I said, I'm talking to you as your friend, not your
        boss. As a friend, because I consider you a friend. I don't know if you consider
        me your friend, but I consider you my friend.
                She said, I consider you a friend. I said, There are a few of us that are
        worried about you because your work has gone down. We know you have a lot
        on your plate with your mother. I get that your mother is ill. I get that your
        mother has dementia because my mother had dementia. I know what you are
        going through.
                I also stated to her that we were worried about her because she was being
        very forgetful. I said someone spoke out and said, I hope, you know, the way
        Linda is acting it seemed like she is on the verge of maybe early stages of
        Alzheimer's. I just said, I worry about you and hope for your well-being because,
        again, you have a lot on your plate with your mother. You do a lot for your
        grandkids. I just worry about you, yourself, and your husband.

 [Filing No. 39-2 at 15.] When asked directly "But you did say to her that, [a]re you suffering

 from Alzheimer's?" Ms. Reynolds testified "No, sir." [Filing No. 39-2 at 15.]

        A few weeks later, on June 8, 2018, Ms. Hash informed Ms. Reynolds that she needed to

 leave five hours early because her aunt had died in Muncie. [Filing No. 39-5 at 1.] Ms. Hash

 testified that Ms. Reynolds told her she didn't have any time to take off, to which Ms. Hash


 1
   The Court must draw all reasonable inferences in Ms. Hash's favor. However, applying that
 standard is more difficult due to Ms. Hash's changing version of events regarding the context of
 the dementia comment. [Compare Filing No. 39-1 at 13 with Filing No. 39-9 at 1.]
                                                   9
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 10 of 40 PageID #: 630




  responded, "you have to be kidding me." [Filing No. 39-1 at 18.] As Ms. Hash walked to the

  door, Ms. Reynolds said, "You don't have any F***ing hours and I didn't approve your F***ing

  overtime." [Filing No. 39-5 at 1.] Ms. Hash responded that Ms. Reynolds could "shove that five

  hours up your f***ing a**." [Filing No. 39-1 at 18.] Ms. Reynolds then pursued her down the

  hallway, stating that she had every right to follow Ms. Hash. [Filing No. 39-1 at 18.] When Ms.

  Hash headed toward the restroom, she stated, "are you going to go in the stall with me too?," at

  which point Ms. Reynolds stopped following her, but stated "[n]o, Linda. You are a big girl. I

  don't need to hold your hand." [Filing No. 39-2 at 20.]

         Mr. Manus heard the commotion outside of his office. [Filing No. 39-4 at 7.] After Ms.

  Hash exited the restroom, she and then-Mayor Manus spoke about the incident. [Filing No. 39-5

  at 1.] After Ms. Hash she explained the situation, he approved her five hours to travel to Muncie

  that day, but stated that he had to write her up for a 3-day suspension for her language. [Filing

  No. 39-5 at 1.] Ms. Reynolds was also written up, but was not otherwise punished for the

  incident. [Filing No. 39-4 at 7-8.]

         Sometime in June or July 2018, Ms. Hash fell and broke her hip. [Filing No. 39-1 at 24;

  Filing No. 39-23 at 5.] Sometime later, Ms. Hash had hip replacement surgery. 2 [Filing No. 39-

  12 at 1; Filing No. 39-1 at 24.] Shortly after the surgery—either the day of the surgery or the

  following day—Ms. Reynolds called Ms. Hash and spoke to either Ms. Hash or her daughter.

  [Filing No. 39-1 at 24-25 (Ms. Hash testifying that Ms. Reynolds spoke to Ms. Hash's daughter);



  2
    In a telling example of the lack of specificity in the briefing, the date Ms. Hash had her surgery
  is entirely unclear from the record. Ms. Hash testified that she only had one surgery, that the
  doctor's note on her FMLA leave certification form, that she would require two surgeries was
  incorrect, [Filing No. 49-1 at 100], and that the surgery was performed the day after she broke
  her hip, [Filing No. 39-1 at 24]. However, medical records indicate that her surgery was
  scheduled for September 25, several months after her fall. [Filing No. 39-12 at 1.]


                                                  10
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 11 of 40 PageID #: 631




  Filing No. 39-2 at 17-18 (Ms. Reynolds testifying that she spoke to Ms. Hash).] During the

  phone conversation, Ms. Reynolds asked when Ms. Hash would return to work, but Ms. Hash

  was not sure. [Filing No. 39-1 at 24-25; Filing No. 39-2 at 18.] Ms. Reynolds did not say that

  Ms. Hash needed to return to work by a particular date. [Filing No. 39-1 at 25.]

         Following her injury and surgery, Ms. Hash was on FMLA leave beginning on

  September 1, 2018, [Filing No. 49-1 at 101], and she was fully cleared to return to work on

  October 29, 2018, [Filing No. 39-1 at 26 ("Q: So you were cleared to fully return to work in

  October? A: Uh-huh."); Filing No. 39-15 at 1 (Physician's Assistant note stating that Ms. Hash

  could return to work on October 29, 2018)]. While Ms. Hash was out on FMLA leave, other City

  employees assisted Ms. Reynolds in performing Ms. Hash's duties. [Filing No. 39-14 at 1.]

  During that time, those employees "reported numerous errors in Linda Hash's work" to Ms.

  Reynolds. [Filing No. 39-14 at 1.] Ms. Reynolds took steps to improve those deficiencies,

  including counseling Ms. Hash on those deficiencies. [Filing No. 39-14 at 1.] However, Ms.

  Hash was not formally disciplined or reprimanded upon her return from FMLA leave. [Filing

  No. 39-14 at 1.] Instead, Ms. Reynolds created new procedures and a checklist for Ms. Hash to

  follow in handling the grass and junk letters. [Filing No. 39-14 at 2.]

         Shortly after Ms. Hash was cleared to return to work, Ms. Reynolds told Ms. Hash "to go

  to the post office to get some certified mail stuff." [Filing No. 39-1 at 26.] Usually, Ms.

  Reynolds went to the post office, but Ms. Hash had gone several times in the past. [Filing No.

  39-1 at 26.] On this occasion, Ms. Hash objected because "[o]ur post office has itty bitty steps

  and a lot of them to get up there. I could not do steps." [Filing No. 39-1 at 26.] Ms. Reynolds

  responded that Ms. Hash's work release form did not say anything about steps. [Filing No. 39-1

  at 26.] Ms. Hash testified that she did not ask for her inability to handle stairs to be included in



                                                  11
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 12 of 40 PageID #: 632




  her work release because City Hall does not have steps. [Filing No. 39-1 at 26.] Ultimately, Ms.

  Reynolds went to the post office instead of Ms. Hash, but she did require that Ms. Hash get a

  new work release that stated she was unable to go up or down stairs. [Filing No. 39-1 at 26;

  Filing No. 39-16 at 1 (physician's note dated November 6, 2018 stating that Ms. Hash is "unable

  to walk up or down a flight of stairs for 6 weeks").] Ms. Reynolds did not ask Ms. Hash to go to

  the post office or otherwise use stairs while Ms. Hash was under the restriction. [Filing No. 39-1

  at 27.]

            On December 6, 2018, Ms. Hash sent a memo to the City stating that she "will be vested

  November 21st of 2019, and will retire shortly thereafter." [Filing No. 49-1 at 107.]

            E. Events in 2019

            On January 4, 2019, Ms. Hash received a verbal review regarding some of her job duties.

  [Filing No. 39-5 at 1; Filing No. 39-17.] During the review, Ms. Hash was told she needed to

  improve. [Filing No. 39-5 at 1; Filing No. 39-17.] In particular, the review centered on:

  tardiness and absences, dishonesty and insubordination, neglect of performance of assigned

  duties, and failure to report. [Filing No. 39-1 at 27; Filing No. 39-17.] Ms. Hash had begun

  compiling notes about her work situation, and noted at the time that she "had a 'review' regarding

  messing up addresses on [Ms. Reynolds'] mailings." [Filing No. 39-5 at 1.] She also noted that

  at her January 4, 2019 review, she told Ms. Reynolds that she knew Ms. Reynolds was trying to

  get her fired. [Filing No. 39-5 at 1.] Ms. Hash did not believe that the mistakes and errors that

  prompted the review were not her fault. [Filing No. 39-1 at 27-29.]

            On January 9, 2019, the City clerk's office received a complaint from Ms. Hash

  concerning the work environment. [Filing No. 39-13.] In the three-page complaint, Ms. Hash

  stated that she had "not felt welcome since Kathy [Reynolds] has returned. . . . She comes back



                                                  12
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 13 of 40 PageID #: 633




  and I get 2 write ups and 1 review. She keeps saying I am not doing things right, but I continue

  to do things the way she trained me when she was here before." [Filing No. 39-13 at 1.] The

  rest of Ms. Hash's January 9, 2019 complaint recounts several instances where she and Ms.

  Reynolds had disagreements or where she felt Ms. Reynolds was being overly harsh or unfair to

  her, many of which are described above. [Filing No. 39-13.] Notably, in her January 9, 2019

  complaint, Ms. Hash did not mention or claim that Ms. Reynolds was discriminating against her

  on the basis of her age, her use of FMLA leave, or her alleged disability. [Filing No. 39-13.]

  Ms. Hash concluded her complaint by acknowledging that she had recently informed the City

  that she planned to retire at the end of 2019, hoping that doing so would get Ms. Reynolds to

  leave her alone. [Filing No. 39-13 at 3.]

         By January 25, 2019, Ms. Hash had retained counsel. Her attorney sent a letter to the City

  and Mr. Manus "to complain that Ms. Hash has been the victim of overt age, disability and

  FMLA discrimination by her direct supervisor, Ms. Kathy Reynolds." [Filing No. 39-19 at 1.]

  The letter proceeds to articulate specific examples of purported discrimination, stating:

             •   Asking Ms. Hash if she has Alzheimer's, for absolutely no reason;

             •   Cursing at Ms. Hash with the f word in a mean fashion;

             •   Writing up Ms. Hash for mistakes that Ms. Reynolds made, such as
                 inaccurately addressing envelopes;

             •   Calling Ms. Hash while she lay in the hospital immediately after hip
                 replacement surgery and demanding to know when Ms. Hash planned to
                 be back at work;

             •   Demanding that Ms. Hash deliver items to the post office immediately
                 after hip replacement surgery, knowing that Ms. Hash could not navigate
                 the stairs, and then demanding a doctor's note to that effect, even when her
                 condition was obvious;

             •   Disciplining Ms. Hash for false allegations of dishonesty, insubordination,
                 neglect of performance of assigned duties, and failure to report;

                                                  13
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 14 of 40 PageID #: 634




             •   Failing to recognize Ms. Hash's comp time.

  [Filing No. 39-19 at 1.] The letter further alleges that Ms. Reynolds does not treat younger,

  healthier employees in the same way, that Ms. Reynolds has retaliated against Ms. Hash for

  taking legitimate FMLA leave, and that Ms. Reynolds has discriminated against Ms. Hash

  because of her age. [Filing No. 39-19 at 1.] The letter concludes that Ms. Hash intends to file a

  charge with the Equal Opportunity Employment Commission against the City and Ms. Reynolds

  and demands that the City stop the harassment immediately. [Filing No. 39-19 at 1.]

         On March 1, 2019, Ms. Hash failed to report to work. [Filing No. 39-1 at 34.] She

  testified that she left the request form on Ms. Reynolds' desk and that Ms. Reynolds told her she

  could have the day off. [Filing No. 39-1 at 34.] Ms. Hash added that normally Ms. Reynolds

  signs the forms, but on this occasion, she did not. [Filing No. 39-1 at 34.] Mr. Manus testified

  that it was standard protocol for either him or Ms. Reynolds to sign off on requests for time off.

  [Filing No. 39-4 at 15.]

         F. Other Actions by Ms. Reynolds

         Generally, Ms. Hash believes that Ms. Reynolds made comments that made her feel that

  Ms. Reynolds did not like her or was discriminating against her because of her disability and age.

  [Filing No. 39-1 at 31.] 3 Ms. Hash testified that Ms. Reynolds asked multiple times whether Ms.

  Hash was old enough to draw social security and how old she was. [Filing No. 39-1 at 31.] She

  also testified that Ms. Reynolds would rudely ask whether her hip was still hurting, and whether

  she was still having trouble with her hip. [Filing No. 39-1 at 31.] Similarly, Ms. Hash stated in

  her affidavit that Ms. Reynolds asked "at least three times" when Ms. Hash was going to retire.



  3
   The parties do not provide the Court with any sort of timeline that shows when these comments
  were made.
                                                 14
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 15 of 40 PageID #: 635




  [Filing No. 49-1 at 246.] Ms. Hash also stated that Ms. Reynolds frequently made statements

  referencing Ms. Hash's FMLA leave, such as asking why she took FMLA leave and whether she

  really needed it. [Filing No. 39-1 at 32.] However, Ms. Hash testified that she never saw Ms.

  Reynolds discriminate against anyone else on the basis of age, disability, or for taking FMLA

  leave. [Filing No. 39-1 at 33.]

         Ms. Hash does not claim that Mr. Manus made any such comments. [Filing No. 39-1 at

  32.] Indeed, when asked whether Mr. Manus "ever [said] anything or [did] anything that made

  you feel like he wanted to fire you or was discriminating against you on the basis of your age,

  disability, or taking FMLA leave," Ms. Hash testified "Not really, no." [Filing No. 39-1 at 32.]

         G. Ms. Hash's Termination

         On March 4, 2019, the City terminated Ms. Hash's employment. [Filing No. 39-20.] On

  that day, Ms. Reynolds and Ron May—one of Ms. Hash's former supervisors, [Filing No. 39-

  3]—met with Ms. Hash, [Filing No. 39-1 at 32]. During the meeting, Mr. May read a letter to

  Ms. Hash informing her of her termination, which stated in relevant part:

         Despite efforts by the Engineer's Office and Building Official Office to improve
         your work performance, you have failed to correct behavior and actions that
         conflict with direct orders and continue to make mistakes in your work. These are
         violations of the City of Greensburg Personnel Policies Handbook, Section 6.13
         Employee Conduct, including Group 1, #8 Unauthorized use of telephone or mail
         for personal use; #10 Unsatisfactory work or failure to maintain required standard
         of performance; Group III, #2 Neglect in the performance of assigned duties;
         Group III, #15 Insubordination by refusing to perform assigned work or to
         comply with written or verbal instructions of the supervisor.

         On March 1, 2019 another violation occurred by failing to report to work without
         prior authorization[.]

         We were hopeful that you would have corrected your work deficiencies, but this
         has not happened. This has been an ongoing pattern of behavior and you have
         been unwilling or unable to correct your deficiencies.




                                                 15
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 16 of 40 PageID #: 636




  [Filing No. 39-20.] Ms. Hash responded to Ms. Reynolds by saying "do you really hate me that

  bad?" [Filing No. 39-1 at 32.] Ms. Hash left the meeting and went to speak with Mr. Manus.

  [Filing No. 39-1.] She testified that Mr. Manus said that the decision was Ms. Reynolds'. [Filing

  No. 39-1 at 33.] Mr. Manus later testified, however, that he instructed Ms. Reynolds to fire Ms.

  Hash because everything was in constant turmoil and he "just didn't feel [Ms. Hash] was doing

  the job, was not doing the right job." [Filing No. 39-4 at 11.] He added that Ms. Hash's absence

  on March 1, 2019 without his or Ms. Reynolds signature was "[t]he last little bit, . . . the straw

  that[?] broke the back." [Filing No. 39-4 at 12.]

         Following Ms. Hash's termination, the City filled her position with Tracey Davis, "who

  was 60 or 61 at the time." [Filing No. 39-7 at 2.]

         H. The Lawsuit

         On March 2, 2020, Ms. Hash filed her Amended Complaint, the operative complaint in

  this matter. [Filing No. 33.] In her Amended Complaint, Ms. Hash sets forth claims under the

  FMLA, the ADA, the ADEA, and ERISA. [Filing No. 33.] Defendants have filed a Motion for

  Summary Judgment, [Filing No. 37], which is now ripe for the Court's decision.

                                                 III.
                                             DISCUSSION

         A. Individual Liability

         Defendants argue that Ms. Hash's claims against Ms. Reynolds and Mr. Manus under the

  ADEA and ADA should be dismissed because "[t]here is no individual or supervisor liability

  under the ADEA or ADA." [Filing No. 38 at 22 (citing U.S. E.E.O.C. v. AIC Sec. Investigations,

  Ltd., 55 F.3d 1276, 1282 (7th Cir. 1985)).]

         Ms. Hash concedes "that there is no individual liability under the ADEA or ADA."

  [Filing No. 49 at 16.] Because the parties agree that there is no individual liability under the

                                                  16
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 17 of 40 PageID #: 637




  ADEA and ADA. the Court GRANTS Defendants' Motion for Summary Judgment on Ms.

  Hash's ADA and ADEA claims against Ms. Reynolds and Mr. Manus.

         B. ADEA Claims Against the City

                1. Discrimination

         Defendants argue that the City is entitled to summary judgment on Ms. Hash's ADEA

  discrimination/wrongful termination claim because the statements that form the basis of the

  claim do not rise to the level of discrimination. They argue that Ms. Reynolds asking whether

  Ms. Hash was old enough to draw social security is not direct evidence of age discrimination,

  and the conversation about Alzheimer's did not relate to age discrimination because "it was an

  expression of genuine concern based on health symptoms and stress Plaintiff acknowledged she

  was experiencing and was unable to separate from work at the time." [Filing No. 38 at 23-24.]

  Additionally, Defendants argue that Ms. Hash cannot make a prima facie showing that she was

  performing according to the City's legitimate expectations, nor can she "make a showing that

  similarly situated, substantially younger employees were treated more favorably." [Filing No. 38

  at 24-25.] They argue that Ms. Reynolds and Mr. Manus received numerous complaints about

  Ms. Hash from other City employees and from the public, and that she also had multiple

  disagreements with her supervisors. [Filing No. 38 at 24.] They also argue that the only other

  similarly situated employee, who Ms. Hash claims was "treated better," was actually older than

  Ms. Hash. [Filing No. 38 at 25.]

         Ms. Hash responds that Defendants discriminated against her because of her age, and that

  she would not have been terminated if she was less than forty years old. [Filing No. 49 at 6

  (citing Achor v. Riverside Golf Club, 117 F.3d 339, 341 (7th Cir. 1994)).] She argues that Ms.

  Reynolds "mistreated Plaintiff continually throughout" her employment, including "ask[ing]



                                                17
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 18 of 40 PageID #: 638




  Plaintiff if she had Alzheimer's, whether Plaintiff thought she was old enough to receive social

  security retirement, and repeatedly ask[ing] plaintiff when she was going to retire." [Filing No.

  49 at 6 (citations omitted).] She maintains that the idea that such comments do not indicate age

  discrimination is "absurd." [Filing No. 49 at 7.] She concludes that "[a] jury should decide if

  Ms. Hash was terminated due to her age." [Filing No. 49 at 7.]

            Defendants reply that Ms. Hash's age was not the but-for cause of her termination.

  [Filing No. 50 at 1.]        They argue that she failed to cite evidence that similarly situated

  comparators outside her protected class were treated more favorably, and therefore her age

  discrimination claim fails under the indirect method. [Filing No. 50 at 2.] Turning to the direct

  method, Defendants argue that "it would be completely unreasonable for any juror to conclude

  Plaintiff would not have been terminated if she were less than forty years old." [Filing No. 50 at

  2 (citing Achor, 117 F.3d at 341).] In support of their argument, Defendants point out that Mr.

  Manus—the decision maker—was older than Ms. Hash; that Ms. Reynolds was in her mid-fifties

  and the only other employee Ms. Reynolds supervised and whom Ms. Hash testified was treated

  better than her, was nearly ten years older than Ms. Hash; that the City employs several

  individuals older than Ms. Hash; and that Ms. Hash's replacement was a woman in her sixties. 4

  [Filing No. 50 at 2-3.] Defendants also reply that the questions about Ms. Hash's retirement

  plans came after Ms. Hash notified the City and Ms. Reynolds that she intended to retire in

  November 2019. [Filing No. 50 at 4.] Therefore, they argue, those "stray remarks," taken in

  context, do "not support an inference of discrimination as a matter of law." [Filing No. 50 at 4.]

  Similarly, they argue that the context of the Alzheimer's comment—specifically that the mention

  occurred ten months prior to Ms. Hash's termination and in response to Ms. Hash's own



  4
      Defendants fail to cite to evidence in support of these assertions.
                                                     18
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 19 of 40 PageID #: 639




  statements—"is not direct evidence to support an inference of age discrimination." [Filing No.

  50 at 5-6.]

         The ADEA makes it illegal for an employer "to discharge any individual or otherwise

  discriminate against any individual with respect to [her] compensation, terms, conditions, or

  privileges of employment, because of such individual's age." 29 U.S.C. § 623(a)(1); see also Van

  Antwerp v. City of Peoria, 627 F.3d 295, 297 (7th Cir. 2010) (citing Faas v. Sears, Roebuck &

  Co., 532 F.3d 633, 641 (7th Cir. 2008)). To establish a discrimination claim under the ADEA, "a

  plaintiff must prove that age was the 'but-for' cause of the employer's adverse decision." Gross v.

  FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009). Mixed motive claims are not available under

  the ADEA.      Id.; Joll v. Valparaiso Cmty. Sch., 953 F.3d 923, 929 (7th Cir. 2020).          Put

  differently, "it's not enough to show that age was a motivating factor. The plaintiff must prove

  that, but for [her] age, the adverse action would not have occurred."            Martino v. MCI

  Communications Servs., Inc., 574 F.3d 447, 455 (7th Cir. 2009).

         As a general proposition, "the singular question that matters in a discrimination case is:

  Whether the evidence would permit a reasonable factfinder to conclude that the plaintiff's race,

  ethnicity, sex, religion, or other proscribed factor caused the discharge or other adverse

  employment action." McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 368 (7th Cir.

  2019) (applying standard in ADEA case) (quoting Johnson v. Advocate Health & Hospitals

  Corp., 892 F.3d 887, 894 (7th Cir. 2018); Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th

  Cir. 2016)).

         In adopting the singular question, Ortiz dispensed with the old "direct- and indirect-

  framework" as it relates to the "proposition that evidence must be sorted into different piles,

  labeled 'direct' and 'indirect.'" 834 F.3d at 766. However, the Seventh Circuit has not entirely



                                                  19
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 20 of 40 PageID #: 640




  done away with separate tests or methods to analyze discrimination cases, and it has stated that

  "the well-known and oft-used McDonnell Douglas framework for evaluating discrimination

  remains an efficient way to organize, present, and assess evidence in discrimination cases."

  Johnson, 892 F.3d at 894; McDaniel, 940 F.3d at 368.

         Under the McDonnell Douglas framework, "the plaintiff must show evidence that '(1) she

  is a member of a protected class, (2) she was meeting the defendant's legitimate expectations, (3)

  she suffered an adverse employment action, and (4) similarly situated employees who were not

  members of her protected class were treated more favorably.'" Skiba v. Ill. Cent. R.R. Co., 884

  F.3d 708, 720 (7th Cir. 2018) (applying the McDonnell Douglas framework in the ADEA

  context) (quoting Carson v. Lake Cty., 865 F.3d 526, 533 (7th Cir. 2017)). "If the plaintiff meets

  each element of her prima facie case, 'the burden shifts to the defendant to articulate a legitimate,

  nondiscriminatory reason for the adverse employment action, at which point the burden shifts

  back to the plaintiff to submit evidence that the employer's explanation is pretextual.'" Id. at 719–

  20 (quoting Carson, 865 F.3d at 533).

         Turning first to the McDonnell Douglas framework, Ms. Hash satisfies the first element

  because she is over forty years old and is therefore a member of the ADEA protected class.

  Similarly, there is no dispute that Ms. Hash suffered an adverse employment action when she

  was terminated, satisfying the third element. The parties disagree, however, on whether Ms.

  Hash was meeting the City's legitimate expectations.

         Under the McDonnell Douglas framework, Ms. Hash bears the burden to present

  sufficient evidence to show that she was meeting the City's legitimate job expectations. Lucas v.

  PyraMax Bank, FSB, 539 F.3d 661, 666 (7th Cir. 2008). "A determination that an individual is

  performing a job well enough to meet an employer's legitimate expectations, when made in the



                                                   20
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 21 of 40 PageID #: 641




  context of a prima facie case, may be based solely upon the employee's testimony concerning the

  quality of [her] work." Williams v. Williams Electronics, Inc., 856 F.2d 920, 923 n.6 (7th Cir.

  1988) (citing Yarbrough v. Tower Oldsmobile, Inc., 789 F.2d 508, 512 (7th Cir. 1986)). Ms.

  Hash testified that her work met the City's expectations, and that she was not responsible for any

  mistakes. [Filing No. 39-1 at 8; Filing No. 39-1 at 34-39.] Therefore, Ms. Hash has met her

  burden of establishing the third element of a prima facie case. See Weihaupt v. American Med.

  Ass'n, 874 F.2d 419, 428 (7th Cir. 1989).

         With respect to the fourth element, "[a]lthough similarly situated individuals need not be

  identical in every conceivable way, they must be directly comparable to the plaintiff in all

  material respects." Sweatt v. Union Pacific R.R. Co., 796 F.3d 701, 709 (7th Cir. 2015) (internal

  quotation marks omitted). The Supreme Court has held that "the ADEA prohibits discrimination

  on the basis of age and not class membership." O'Connor v. Consolidated Coin Caterers Corp.,

  517 U.S. 308, 313 (1996). "The fact that one person in the protected class has lost out to another

  person in the protected class is thus irrelevant, so long as [she] has lost out because of [her]

  age." Id. at 312 (emphasis in original). Ms. Hash's replacement was younger than her. Though

  her replacement was herself "60 or 61 at the time," [Filing No. 39-7 at 2], Ms. Hash has satisfied

  the fourth element and has stated a prima facie case for age discrimination. See Grohs v. Gold

  Bond Bldg. Prods., 859 F.2d 1283, 1286 (7th Cir. 1988); Oxman v. WLS-TV, 846 F.2d 448, 453

  (7th Cir. 1988).

         Because Ms. Hash satisfied her initial requirement of establishing a prima facie case, the

  burden shifts to Defendants "to articulate a legitimate, nondiscriminatory reason for the adverse

  employment action." Skiba, 884 F.3d at 720. Defendants argue that Ms. Hash was terminated

  because of "constant turmoil she caused and lack of improvement" in her work. [Filing No. 38 at



                                                 21
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 22 of 40 PageID #: 642




  25 (internal quotation marks omitted).] Accordingly, "the burden shifts back to the plaintiff to

  submit evidence that the employer's explanation is pretextual." Id.

         Ms. Hash argues that she was terminated "for the pretextual reason that she had taken a

  day off without leave." [Filing No. 49 at 15.] Perplexingly, Ms. Hash fails entirely to address

  the reason set forth in Defendants' brief: "the City terminated [Ms. Hash] for a legitimate, non-

  discriminatory reason – namely (and in the words of the decision-maker), the 'constant turmoil'

  she caused and lack of improvement despite 'all of the processes all of the way through the two

  and a half years of trying.'" [Filing No. 38 at 25.] Ms. Hash appears to focus solely on one

  sentence of the termination letter that states that Ms. Hash violated the City's Personnel Policies

  Handbook when she was absent from work on March 1, 2019. [Filing No. 39-11.] In addition to

  failing to address Defendants' purported legitimate, nondiscriminatory explanation, Ms. Hash

  fails to cite to any evidence that might satisfy her burden of showing that Defendants' purported

  reason was pretextual or that her work was improving (or, alternatively, did not need

  improving). 5 Though she testified that she performed the work as she was instructed, "[a]n



  5
    Indeed, the record contains voluminous evidence supporting Defendants' nondiscriminatory
  explanation, including that she was not adequately performing her work and that multiple
  departments within the City found Ms. Hash difficult to work with. [See, e.g., Filing No. 39-11;
  Filing No. 39-14 at 2.] Mr. Manus testified that at least two other divisions within the City
  government did not want Ms. Hash to "work for them because . . . they were afraid of her
  mistakes." [Filing No. 39-4 at 13.] Ms. Hash does not appear to deny that the mistakes were
  made, but instead blames them on Ms. Reynolds. [Filing No. 39-1 at 7; Filing No. 39-1 at 11;
  Filing No. 39-1 at 17-18.] Ms. Hash was also suspended for three days on at least two separate
  occasions. [Filing No. 39-8; Filing No. 39-1 at 18.]
          Additionally, Ms. Hash's former supervisor, Mr. May, wrote to Mr. Manus in 2018 and
  explained that Ms. Hash could not be relied upon to perform her work correctly. [Filing No. 39-
  11.] He added that "[h]er work habits were at best inconsistent. Routine tasks such as filling out
  receipts generally resulted in limited information on the receipt and were often difficult to read
  due to her writing. When asked about things she had done she would often not know the details.
  She was often preoccupied with personal matters. Personal telephone calls were very common
  and would distract from City business. . . . In summary, after working with her for a period of
  time, I became aware of notable limitations in her work abilities." [Filing No. 39-11.] Thus, in
                                                  22
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 23 of 40 PageID #: 643




  employee's self-serving statements about [her] ability, however, are insufficient to contradict an

  employer's negative assessment of that ability. Such statements may create a material dispute

  about the employee's ability but do nothing to create a dispute about the employer's honesty—do

  nothing, in other words, to establish that the proffered reason is a pretext for discrimination."

  Gustovich v. AT&T Commc'ns, Inc., 972 F.2d 845, 848 (7th Cir. 1992) (internal citations

  omitted); Weihaupt, 874 F.2d at 428 (Plaintiff "must do more than challenge the judgment of

  [her] superiors through [her] own self-interested assertions. The employee's perception of

  [herself] is not relevant. It is the perception of the decision maker which is relevant." (internal

  quotations and alterations omitted)). Ms. Hash does not point to any evidence that she had

  recently received positive performance reviews, that Mr. Manus believed she was performing

  adequately, or anything else that would contradict Ms. Reynolds' and Mr. Manus' assessment of

  her work. Ms. Hash likewise fails to point to any evidence that Ms. Reynolds' or Mr. Manus'

  assessments were disingenuous or illegitimate. O’Regan v. Arbitration Forums, Inc., 246 F.3d

  975, 984 (7th Cir. 2001) (“[W]e do not sit as a kind of super-personnel department weighing the

  prudence    of   employment      decisions   made    by    firms   charged    with    employment

  discrimination.… On the issue of pretext, our only concern is the honesty of the employer’s

  explanation.") (internal alterations and quotations omitted)); see also Daza v. State, 331 F. Supp.

  3d 810, 847 (S.D. Ind. 2018) ("The Court will not second-guess [the supervisor's] decision to

  terminate [the plaintiff] based on behavior he found unacceptable, absent any evidence


  addition to her issues with Ms. Reynolds, at least three other divisions within the City expressed
  to the Mayor their belief that Ms. Hash was unable to perform her work adequately. [Filing No.
  39-4 at 13 (Mr. Manus testifying that neither the "clerk treasurer" nor the "water company
  supervisor" were willing to have Ms. Hash work for them because of her mistakes); Filing No.
  39-11 (Mr. May, the City Engineer, writing to Mr. Manus that Ms. Hash could not (or would not)
  complete tasks consistently or correctly, if she completed them at all, during her time with
  Planning, Zoning, and Historic Preservation operations).]

                                                  23
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 24 of 40 PageID #: 644




  whatsoever that Defendants did not believe those reasons were legitimate."). Therefore, Ms.

  Hash has not met her burden to submit evidence showing that the City's explanation is

  pretextual.

         Turning to the Ortiz holistic approach, viewing the evidence as a whole, Ms. Hash has

  not presented evidence that would permit a reasonable factfinder to conclude that but for her age

  she would not have been fired. Ms. Reynolds' comments about dementia and questions about

  social security and retirement plans within the context they were made are insufficient to permit

  a reasonable fact finder to conclude that Ms. Hash's age caused her discharge.            Though

  comments like those articulated above can be circumstantial evidence that support an inference

  of discrimination, the evidence as a whole does not support such an inference in this case. Ms.

  Hash herself initially raised the topic of retirement when she informed the City that she intended

  to retire at the end of the year. [Filing No. 39-13 at 3.] Therefore, Ms. Hash's supervisor

  inquiring about her retirement plans and social security do not create an inference of

  discrimination. See Kaniff v. Allstate Ins. Co., 121 F.3d 258, 263 (7th Cir. 1997) (comments to

  an employee about retirement did not give rise to inference of discrimination). Similarly, a

  singular comment about dementia, ten months before Ms. Hash's termination and at least

  partially in response to emails from Ms. Hash regarding her own health, does not support a

  reasonable inference that Ms. Hash was terminated because of her age.

         Furthermore, other evidence indicates that Ms. Hash's age was not the cause of her

  termination. For example, Ms. Hash testified that Ms. Reynolds never wrote up or formally

  disciplined the only other employee Ms. Reynolds supervised and who was older than Ms. Hash.

  [Filing No. 39-1 at 7.] Ms. Hash also testified that Mr. Manus—the person who made the




                                                 24
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 25 of 40 PageID #: 645




  decision to terminate her employment, [Filing No. 39-4 at 11]—did not discriminate against her

  on the basis of her age, [Filing No. 39-1 at 32].

         In sum, Ms. Hash's ADEA claim fails under both the McDonnell Douglas framework and

  the Ortiz holistic framework. Therefore, the Court GRANTS Defendants' Motion for Summary

  Judgment on Ms. Hash's ADEA discrimination claim against the City.

                 2. Retaliation

         Defendants contend that Ms. Hash's retaliation claim under the ADEA should also be

  dismissed because she cannot show that she engaged in a statutorily protected activity. [Filing

  No. 38 at 25.] They argue that her "opposition to alleged 'age discrimination' was objectively

  unreasonable," and therefore the January 25, 2019 letter from her attorney was not protected

  activity. [Filing No. 38 at 26.]

         Ms. Hash responds that Defendants retaliated against her "for asserting her protected

  rights, both personally and through her attorney." [Filing No. 49 at 13.] She argues that the

  alleged violations contained within the termination letter "were false and made up prior

  disciplines," and that the real reason for her termination was Ms. Hash's complaints regarding the

  discrimination she had suffered. [Filing No. 49 at 13-15.]

         Defendants reply that Ms. Hash did not engage in protected activity under the ADEA,

  and therefore her claim should be dismissed.             [Filing No. 50 at 9.]   They argue that her

  complaints did not amount to protected activity because she did not have a reasonable and good

  faith belief that she was being discriminated against. [Filing No. 50 at 9.] They further argue

  that even if Ms. Hash engaged in protected conduct, such conduct was not the but-for cause of

  her termination. [Filing No. 50 at 10.] Defendants contend that Ms. Hash was absent from work

  without the required written approval in between her complaints and termination, rendering her



                                                      25
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 26 of 40 PageID #: 646




  suspicious timing argument meritless. [Filing No. 50 at 11 (citing Turner v. The Saloon, Ltd,

  595 F.3d 679, 687 (7th Cir. 2010)).] Defendants conclude that, in any event, Ms. Hash testified

  that Mr. Manus—the decision maker—never discriminated against her. [Filing No. 50 at 12.]

         To prove a retaliation claim under the ADEA, a plaintiff must prove: "(1) she engaged in

  statutorily protected activity; (2) she suffered an adverse employment action; and (3) there was a

  causal connection between the two. Boston v. U.S. Steel Corp., 816 F.3d 455, 464 (7th Cir.

  2016) (citing Tomanovich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006)). As with a

  discrimination claim, in the retaliation context, the Court must determine "'whether the evidence

  would permit a reasonable factfinder to conclude' that the plaintiff's age 'caused the discharge or

  other adverse employment action.'" McDaniel, 940 F.3d at 370 (quoting Ortiz, 834 F.3d at 765).

  The McDonnell Douglas framework is likewise available in retaliation cases. McDaniel, 940

  F.3d at 370 (applying standard in ADEA retaliation context). "Under the McDonnell Douglas

  framework in the retaliation context, 'a plaintiff must show that (1) [she] engaged in protected

  activity; (2) [she] suffered a materially adverse employment action; (3) [she] was meeting [her]

  employer's legitimate expectations; and (4) [she] was treated less favorably than similarly-

  situated employees who did not engage in protected activity.'" Id. (quoting Boss v. Castro, 816

  F.3d 910, 918 (7th Cir. 2016)).

         Turning first to the McDonnell Douglas framework, Ms. Hash satisfies the second and

  third elements for the same reasons articulated above. Ms. Hash argues that she engaged in

  protected conduct by complaining to the City about age discrimination in her January 9, 2019

  letter to the City clerk's office, [Filing No. 39-13], and via her attorney's January 25, 2019 letter

  to the City and Mr. Manus, [Filing No. 39-19]. However, Ms. Hash's January 9, 2019 letter

  makes no mention of age or age discrimination, and therefore cannot constitute ADEA protected



                                                   26
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 27 of 40 PageID #: 647




  activity. Tomanovich, 457 F.3d at 663 ("Merely complaining in general terms of discrimination

  or harassment, without indicating a connection to a protected class or providing facts sufficient

  to create that inference, is insufficient.").

          Ms. Hash's attorney's letter is also not protected conduct because the evidence shows that

  she did not have a reasonable and good faith belief that she was being discriminated against

  because of her age. Ms. Hash "need not show that the practice she opposed was a violation of

  the ADEA; she may be mistaken and still claim protection. However, her opposition must be

  based on a good faith and reasonable belief that she is opposing unlawful conduct." Schroeder v.

  Shawano Cty., 870 F. Supp. 2d 622, 631-32 (E.D. Wis. 2012) (citing O'Leary v. Accretive

  Health, Inc., 657 F.3d 625, 632 (7th Cir. 2011)).

          When asked what made her decide to hire an attorney, Ms. Hash testified: "Because I

  thought I was going to be fired. Everything was pointing to I could not do anything right. She

  was writing me up left and right. I just, or she was telling me that is wrong, you know. I didn't

  feel comfortable. I thought something was going to happen and it did." [Filing No. 39-1 at 31.]

  When asked what made her feel as if she was being discriminated against on the basis of her age

  at the time of the letter, Ms. Hash testified: "Just the way [Ms. Reynolds] treated me. She didn't

  treat anyone else that way. You know, it was like if you are doing something wrong you go, hey,

  can we talk, you know. This here needs to be, you know, can you fix that? No. She would

  make a big deal about it. It was not my mistake. It was her mistake. Stuff like that. She never

  ever wrote anyone up ever." [Filing No. 39-1 at 31.] She later testified that she felt she was

  being personally targeted by Ms. Reynolds and that she was being treated this way because Ms.

  Hash had "put that memo out telling everyone [she] was going to retire." [Filing No. 39-1 at 31.]




                                                  27
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 28 of 40 PageID #: 648




         In essence, Ms. Hash's stated basis for her belief that she was being discriminated on the

  basis of her age was that her supervisor was only criticizing her and not the other employee who

  was older than Ms. Hash. Despite Ms. Hash's assertion to the contrary, the fact that Ms.

  Reynolds did not treat other, older employees the same way she treated Ms. Hash is evidence

  that Ms. Reynolds was not discriminating against Ms. Hash because of her age. [Filing No. 39-1

  at 6.] Ms. Hash's arguments and testimony describe a situation where her supervisor was

  personally targeting her and nitpicking her. However, the ADEA does not prohibit supervisors

  from personally targeting or holding personal grudges against their subordinates unless they do

  so because of the subordinate employee's age.

         Even if Ms. Hash's attorney's letter were protected conduct, 6 Ms. Hash fails to present

  evidence that Defendants' purported nondiscriminatory reason for her termination was pretextual.

  As noted above, she fails to address Defendants' articulated reason, [Filing No. 38 at 25], instead

  focusing on one sentence of the termination letter, [Filing No. 39-20]. Thus, even if Ms. Hash's

  attorney's letter was protected conduct, she fails to satisfy her burden under the McDonnell

  Douglas framework.

         Under the Ortiz framework, Ms. Hash fails to present evidence of a causal connection

  between her protected conduct and her termination. Ms. Hash argues that a few weeks after her

  attorney's letter, "Defendants fired Ms. Hash," and the "termination was in retaliation for Ms.

  Hash complaining about the discrimination perpetrated against her by the City of Greensburg."

  [Filing No. 49 at 15-16.] Other than the length of time between Ms. Hash's attorney's letter and

  her termination, Ms. Hash does not identify any evidence of a causal connection between the



  6
   If Ms. Hash's attorney's letter is protected conduct, she also satisfies the fourth element. Mr.
  Hamilton—the other, older employee—did not complain about age discrimination, and his
  employment was not terminated.
                                                  28
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 29 of 40 PageID #: 649




  two. But, "suspicious timing alone 'will rarely be sufficient to create a triable issue.'" Silk v. Bd.

  of Trs., 795 F.3d 698, 710 (7th Cir. 2015) (quoting Argyropoulos v. City of Alton, 539 F.3d 724,

  734 (7th Cir. 2008)) (alterations omitted) (holding that the plaintiff being fired "a few weeks"

  after a complaint of discrimination was insufficient); Burks v. Wisconsin Dept. of Trans., 464

  F.3d 744, 758–59 (7th Cir. 2006) ("[S]uspicious timing alone does not support a reasonable

  inference of retaliation. Indeed, the mere fact that one event preceded another does nothing to

  prove that the first event caused the second." (internal quotations, alterations, and citations

  omitted)).

          Moreover, Ms. Hash's complaints of discrimination did not prevent Ms. Reynolds or the

  City from disciplining her when her conduct warranted disciplinary action. Paluck v. Gooding

  Rubber Co., 221 F.3d 1003, 1011 (7th Cir. 2000) (citing Glover v. South Carolina Law

  Enforcement Div., 170 F.3d 411, 414 (4th Cir. 1999) (“Employees may not immunize improper

  behavior simply by filing a discrimination complaint. Employers retain, as they always have, the

  right to discipline or terminate employees for any legitimate, nondiscriminatory reason.”

  (alterations omitted))). After her attorney's letter, Ms. Hash failed to appear at work on March 1,

  2019.    Though Ms. Hash contends that Ms. Reynolds gave her verbal permission, she

  acknowledges that she did not follow ordinary protocols that required Ms. Reynolds to sign the

  form requesting time off. [Filing No. 39-1 at 34.]

          Finally, Ms. Hash's own testimony undercuts her claim that her attorney's letter was the

  cause of her termination. She testified that she hired an attorney because she thought she was

  going to be fired. [Filing No. 39-1 at 31.] This testimony is consistent with Mr. Manus'

  statements that Ms. Hash's absence on March 1, 2019 was merely "the straw that broke the




                                                   29
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 30 of 40 PageID #: 650




  back." Simply put, Ms. Hash fails to present any evidence that shows that her attorney's letter

  was the cause of her termination.

         The Court GRANTS Defendants' Motion for Summary Judgment on Ms. Hash's ADA

  retaliation claim.

         C. FMLA Against the City

         Defendants argue that they should be granted summary judgment on Ms. Hash's FMLA

  claim. [Filing No. 38 at 28.] They argue that "there is no evidence of a causal connection

  between [Ms. Hash's 2018] FMLA leave and her termination," and therefore her "claim fails

  under the direct method."     [Filing No. 38 at 29.]     Specifically, they note: (1) Ms. Hash

  acknowledged that she felt Ms. Reynolds was trying to get her terminated prior to her FMLA

  leave; (2) Ms. Hash was receiving poor performance reviews prior to her FMLA leave; (3) more

  than four months passed between the end of Ms. Hash's FMLA leave and her termination; (4) no

  one from the City contacted or tried to convince Ms. Hash to return to work during her FMLA

  leave and she was not required to perform any work that conflicted with her restrictions; (5) Mr.

  Manus did not do or say anything that led Ms. Hash to believe she was being discriminated

  against with respect to her FMLA leave; (6) Ms. Hash requested and received FMLA leave in

  2015 with no consequences; (7) Ms. Hash was permitted to take personal calls and leave work

  early to care for her mother; and (8) Ms. Hash's work was deficient, but rather than being

  disciplined, a procedure was created to assist her. [Filing No. 38 at 29.] Additionally, they argue

  that Ms. Hash "could not have had the required reasonable, good faith belief that she was

  opposing unlawful activity" when her attorney sent the January 25, 2019 letter because of the

  facts articulated above. [Filing No. 38 at 30.] With respect to the indirect method, Defendants

  argue that Ms. Hash cannot show that she engaged in statutorily protected activity, that she was



                                                  30
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 31 of 40 PageID #: 651




  meeting the City's legitimate expectations, or that she was treated less favorably than similarly

  situated employees who did not engage in statutorily protected activity. [Filing No. 38 at 30-31.]

         Ms. Hash's Response with respect to her claim under the FMLA consists of a general

  overview of the FMLA, and her entire argument is contained in two short paragraphs:

                 Incredibly, Defendants actually noted Plaintiff's prior FMLA leave to care
         for her mother in the September 25, 2017 write-up. In their depositions, Ms.
         Reynolds and Mr. Manus did not seem to have any problem with using a
         disciplinary notice to criticize Plaintiff for using her federally protected rights.

                Knowing Plaintiff had recently received FMLA leave, Defendants
         proceeded to fire Plaintiff. A reasonable jury could find this is retaliation for
         seeking FMLA leave.

  [Filing No. 49 at 11.] Additionally, in a separate section centered on retaliation generally, Ms.

  Hash repeats the same arguments: "In the . . . write up, Ms. Reynolds disciplined Ms. Hash for

  an FMLA event. Ms. Reynolds writes: 'Missed a few days due to mother's illness.' Thus,

  Plaintiff was being disciplined for an FMLA event, although Ms. Reynolds readily admitted that

  she had no understanding of the FMLA or how to deal with an FMLA event. [Ms.] Reynolds

  admitted that she had no training on the FMLA." [Filing No. 49 at 14 (citations omitted).] Last,

  Ms. Hash argues that individual defendants are liable under the FMLA. [Filing No. 49 at 16.]

  She contends that Mr. Manus is liable under the FMLA because "he directed the write-ups of

  Ms. Hash and her termination." [Filing No. 49 at 16 (citations omitted).]

         Defendants reply that whatever protected activity in which Ms. Hash purportedly

  engaged was not the but-for cause of her termination. [Filing No. 50 at 17.] They argue that she

  was granted FMLA leave when it was requested. [Filing No. 50 at 16.] They also argue that

  while she was on FMLA leave, "numerous errors with her work were discovered and rather than

  being disciplined upon her return, she merely had to sign a written procedure for how to perform

  [tasks] correctly and was counseled to better do her job going forward." [Filing No. 50 at 16.]

                                                 31
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 32 of 40 PageID #: 652




  Last, they argue that to the extent Ms. Hash relies on her attorney's January 25, 2019 letter as her

  protected activity, she did not have a reasonable, good faith belief that she was opposing

  unlawful conduct, and even if she did have such a belief, she testified that she had her attorney

  send the letter "because she already suspected she'd soon be fired," which shows that the letter

  itself could not be the but for cause of her termination. [Filing No. 50 at 17.]

         Like the ADEA retaliation claim, the singular question in the FMLA context is "whether

  the record contains sufficient evidence to permit a reasonable factfinder to conclude" that

  Defendants fired Ms. Hash in retaliation for taking FMLA leave.               Mourning v. Ternes

  Packaging, Ind., 868 F.3d 568, 571-72 (7th Cir. 2017).

         Ms. Hash's arguments concerning her FMLA claim are meritless. As mentioned above,

  she sets forth only two paragraphs of argument focused on the issue. The first paragraph of

  argument is misleading, if not entirely false. The write-up referenced in that paragraph states

  that Ms. Hash "missed a few days due to mother[']s illness." [Filing No. 39-8 at 2.] Though Ms.

  Hash included as exhibits documentation for FMLA leave in 2015 to provide care for her father,

  [Filing No. 49-1 at 71], and in 2018 related to her hip surgery, [Filing No. 49-1 at 100], she

  testified that she did not use her FMLA leave in 2015 and that "[t]he only FMLA I had, I believe

  that I actually took is when I fell and broke my hip." [Filing No. 39-1 at 5.] Ms. Reynolds also

  testified that she did not think Ms. Hash used FMLA leave in 2017. [Filing No. 39-2 at 9-10

  (Ms. Reynolds testifying that Ms. Hash taking three days off, as referenced in the write-up, "was

  not an FMLA event" and Ms. Hash "had not filed for FMLA during that period of time")).] 7



  7
    The Court notes that Mr. Manus testified that Ms. Hash used FMLA leave to care for her
  mother. [Filing No. 49-1 at 227 (Q: She had taken FMLA leave to care for her mother? A:
  Yes.").] However, given that Ms. Hash does not cite to that portion of Mr. Manus' testimony in
  support of her argument, that Ms. Hash herself testified that she did not take FMLA leave to care
  for her mother, and that Ms. Hash fails to produce any other evidence of FMLA leave in 2017,
                                                   32
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 33 of 40 PageID #: 653




  Therefore, it is at least inaccurate - if not misleading - to claim that "Defendants actually noted

  Plaintiff's prior FMLA leave to care for her mother," and it is hyperbolic to assert that Ms.

  Reynolds and Ms. Manus "did not seem to have a problem using a disciplinary notice to criticize

  Plaintiff for using her federally protected rights." 8 [Filing No. 49 at 11.]

         Ms. Hash's second paragraph is a vague, bare assertion and contains no citations to the

  record. As cited by the Court above and as also noted by Ms. Hash in her response brief,

  "[f]ailure to properly support a fact in opposition to a movant's factual assertion can result in the

  movant's fact being considered undisputed, and potentially in the grant of summary judgment."

  [Filing No. 49 at 4-5 (citing Fed. R. Civ. P. 56(e)).] In sum, Ms. Hash was granted FMLA leave

  each time she requested it, [Filing No. 39-1 at 6; Filing No. 39-1 at 24], and she returned to work

  on both occasions. Ms. Hash offers no evidence in support of her claim that Defendants fired her

  because she had recently received FMLA leave. Therefore, the Court GRANTS Defendants'

  Motion for Summary Judgment on Ms. Hash's FMLA claim.

         D. ADA Claim Against the City

                 1. Discrimination

         Defendants argue that they should be granted summary judgment on Ms. Hash's disability

  discrimination claim and disability retaliation claim against the City. [Filing No. 38 at 31-33.]

  With respect to her disability discrimination claim, Defendants argue that Ms. Hash's "claimed

  disability was her broken hip, and as of December 2018 (approximately 3 months prior to her

  termination) she was fully recovered with absolutely no restrictions or impacts to her abilities.


  Mr. Manus' one word response to a leading question does not provide a sufficient basis for her
  arguments.
  8
    The falsities were not accidentally included. Ms. Hash's counsel made the same arguments
  later in the brief, stating "Ms. Reynolds disciplined Ms. Hash for an FMLA event," and "Plaintiff
  was being disciplined for an FMLA event." [Filing No. 49 at 14.]
                                                    33
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 34 of 40 PageID #: 654




  Therefore, she was not disabled, nor could her disability have served as [the] 'but-for' basis for

  her termination as is required." [Filing No. 38 at 32.]

         Ms. Hash responds that after suffering a broken hip, she was disabled as defined by the

  ADA. [Filing No. 49 at 8.] After reciting the various standards and methods of proof for ADA

  discrimination claims, Ms. Hash offers one paragraph of argument in support of her ADA

  discrimination claim:

         [Ms.] Reynolds' treatment of Ms. Hash displays a clear discriminatory animus.
         Calling Ms. Hash after surgery and insisting that Ms. Hash return to work
         immediately is discrimination. Asking Ms. Hash to go to the post office while
         Ms. Hash was using a walker is illegal under the ADA. Defendants then
         terminated Ms. Hash after she complained of these illegal acts. A jury should
         decide if Defendants are liable to Ms. Hash under the ADA.

  [Filing No. 49 at 10 (citations omitted).]

         Defendants reply that Ms. Hash fails to address the fact that she was not disabled—and

  had not been disabled for months—at the time of her termination. [Filing No. 50 at 13.]

  Defendants dispute Ms. Hash's characterization of the phone call following Ms. Hash's hip

  procedure and argue that Ms. Hash's own testimony makes clear that Ms. Reynolds did not

  demand that she return to work and that Ms. Reynolds did not contact her again during her

  approved leave. [Filing No. 50 at 14.] Defendants also argue that the post office request was an

  "innocuous conversation," and that when Ms. Hash objected to going to the post office, Ms.

  Reynolds admitted her mistake and went to the post office herself. [Filing No. 50 at 14.]

         The ADA prohibits an employer from discriminating "against a qualified individual on

  the basis of disability in regard to job application procedures, the hiring, advancement, or

  discharge of employees, employee compensation, job training, and other terms, conditions, and

  privileges of employment." 42 U.S.C. § 12112(a). "The ADA then defines 'discriminate against

  a qualified individual on the basis of disability' to include disparate treatment and failure to

                                                  34
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 35 of 40 PageID #: 655




  accommodate: 'not making reasonable accommodations to the known physical or mental

  limitations of an otherwise qualified individual with a disability who is an applicant or

  employee.'" Scheidler v. Indiana, 914 F.3d 535, 541 (7th Cir. 2019) (quoting 42 U.S.C. §

  12112(b)(5)(A)). A claim for disparate treatment based on disability "under the ADA requires

  proof that: (1) the plaintiff was disabled; (2) the plaintiff was otherwise qualified to perform

  essential functions with or without reasonable accommodation; and (3) disability was the 'but for'

  cause of the adverse employment action." Castetter v. Dolgencorp, LLC, 953 F.3d 994, 996 (7th

  Cir. 2020) (citing Scheidler 914 F.3d at 541). "A claim for failure to accommodate under the

  ADA . . . requires proof (1) plaintiff was a qualified individual with a disability; (2) defendant

  was aware of [her] disability; and (3) defendant failed to accommodate [her] disability

  reasonably." Scheidler 914 F.3d at 541.

         Ms. Hash is "entitled to seek the McDonnell Douglas burden shifting framework," or to

  pursue the "Ortiz approach of 'whether the evidence [considered as a whole] would permit a

  reasonable factfinder to conclude'" that the City terminated Ms. Hash because of her disability.

  Castetter, 953 F.3d at 997 (quoting Ortiz, 834 F.3d at 765).

         The Court notes that again here, Ms. Hash's counsel grossly misrepresents the facts and

  evidence. Ms. Hash's counsel argues that "[c]alling Ms. Hash immediately after surgery and

  insisting that Ms. Hash return to work immediately is discrimination." [Filing No. 49 at 10.]

  However, Ms. Hash testified that Ms. Reynolds did not say she needed to return to work. [Filing

  No. 39-1 at 25 (Ms. Hash testifying about the phone call shortly after her surgery, "Q: Did Ms.

  Reynolds say that you needed to return to work? A: No, she didn't say that.").] Yet again,

  counsel's hyperbole and misrepresentations are not only unhelpful, but border on unethical.




                                                  35
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 36 of 40 PageID #: 656




         Turning to the ADA discrimination claim itself, it is not clear whether Ms. Hash intends

  to pursue a disparate treatment claim, failure to accommodate claim, or both. To the extent Ms.

  Hash intends to pursue a disparate treatment claim, she fails to present evidence that would

  permit a reasonable fact finder to determine that she was disabled at the time of her termination.

  Winsley v. Cook Cty., 563 F.3d 598, 603 (7th Cir. 2009) ("The ADA defines a disability as 'a

  physical or mental impairment that substantially limits one or more major life activities.'"

  (quoting 42 U.S.C. § 12102(2))); Bay v. Cassens Transport Co., 212 F.3d 969, 974 (7th Cir.

  2000) ("Whether or not an individual meets the definition of a qualified individual with a

  disability is to be determined as of the time the employment decision was made."). Even if she

  was disabled at the time of her termination, she has not presented evidence that would permit a

  factfinder to determine that her employment was terminated because of her disability. Though

  Ms. Hash was temporarily disabled because of her hip, [Filing No. 39-1 at 35], she had not been

  disabled for several months at the time of her termination, [Filing No. 39-16]. She had in fact

  been released to work without restriction on December 28, 2018. [Filing No. 39-16.] Other than

  the bare facts that Ms. Hash was disabled at one point and months later terminated, she fails to

  present any evidence connecting her disability to her termination. Moreover, she does not cite to

  any similarly situated comparators that were treated more favorably.

         To the extent Ms. Hash intends to pursue a failure to accommodate claim, that claim

  appears to be based solely on the post office incident. However, considering the evidence as a

  whole, the post office incident is not evidence of a failure to accommodate or otherwise

  discriminate on the basis of her disability. It is undisputed that at the time Ms. Reynolds

  requested that Ms. Hash go to the post office, she was not under any restrictions. [Filing No. 39-

  15.]   Additionally, Ms. Reynolds testified that the post office had a ramp in the back, meaning



                                                 36
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 37 of 40 PageID #: 657




  Ms. Hash did not even need to go up the stairs. [Filing No. 39-2 at 18.] Nevertheless, after Ms.

  Hash objected to going to the post office, Ms. Reynolds went instead, and did not ask Ms. Hash

  to go to the post office or use stairs again. [Filing No. 39-1 at 26.] In sum, Ms. Reynolds did not

  ask Ms. Hash to perform any tasks that her medical providers had restricted her from doing at the

  time and did not in fact require her to perform the task about which Ms. Hash complains. Ms.

  Reynolds has not presented any evidence showing that Defendants knew of her disability but

  failed to accommodate her disability. Therefore, summary judgment is appropriate, and the

  Court GRANTS Defendants' Motion for Summary Judgment on Ms. Hash's ADA discrimination

  claim.

                 2. Retaliation

           Defendants argue that she cannot show that she was engaged in statutorily protected

  activity or that there was a causal link between any alleged protected expression and her

  termination. [Filing No. 38 at 33.] They argue that she did not have a "good faith reasonable

  and sincere belief that she was opposing unlawful discrimination on the basis of disability" when

  she engaged in the alleged protected activity—the January 25, 2019 letter—because she was not

  disabled at the time of the letter, her HR complaint on January 9, 2019 did not mention

  discrimination on the basis of a disability, and several of the instances complained of in the letter

  occurred prior to her disability. [Filing No. 38 at 34.] Moreover, they argue, those instances

  referenced in the letter that might be related to her disability—Ms. Reynolds' phone call the day

  after surgery and Ms. Reynolds asking Ms. Hash to go to the post office—are "innocuous

  conversations between a supervisor and subordinate employee" that do not amount to disability

  discrimination. [Filing No. 38 at 34.]




                                                   37
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 38 of 40 PageID #: 658




         Ms. Hash responds that the City retaliated against her because she complained to the

  City's Human Resources department that she was being mistreated and because of the January

  25, 2019 letter from her attorney. [Filing No. 49 at 12.]

         Defendants reply that the January 25, 2019 letter was not statutorily protected activity

  because Ms. Hash "did not have a reasonable or good faith belief she was opposing

  discrimination on the basis of disability, as she had not been considered disabled for at least two

  months," at the time of the letter, and because the alleged discriminatory statements were

  "innocuous, appropriate conversations between a supervisor accommodating an injured

  employee with respect to her job duties and FMLA leave." [Filing No. 50 at 15.]

         Under the ADA, "[e]mployers are forbidden from retaliating against employees who raise

  ADA claims regardless of whether the initial claims of discrimination are meritless. To prove a

  retaliation claim, a plaintiff must prove '(1) [s]he engaged in a statutorily protected activity; (2)

  [s]he suffered an adverse action; and (3) a causal connection between the two.'" Koty v. DuPage

  Cty., 900 F.3d 515, 519 (7th Cir. 2018) (quoting Dickerson v. Bd. of Trs. of Cmty. Coll. Dist. No.

  522, 657 F.3d 595, 601 (7th Cir. 2011)). As with her ADEA claim, Ms. Hash can use the

  McDonnell Douglas and Ortiz frameworks in the ADA retaliation context. Rowlands v. United

  Parcel Service – Fort Wayne, 901 F.3d 792, 801 (7th Cir. 2018).

         Ms. Hash's retaliation claim faces the same obstacles as her other retaliation claims: the

  unreasonableness of her belief that she was opposing unlawful conduct, her lack of evidence

  regarding pretext, and her lack of evidence of causation. Her January 9, 2019 letter did not

  mention disability discrimination, and is therefore insufficient. Tomanovich, 457 F.3d at 663.

  Likewise, at the time of her attorney's letter, she did not have a reasonable belief that she was

  being discriminated against on the basis of her disability. As noted above, when Ms. Reynolds



                                                   38
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 39 of 40 PageID #: 659




  asked Ms. Hash to go to the post office, Ms. Hash had returned to work without a stairs-related

  restriction, and the post office had a handicap ramp. And, in any event, Ms. Reynolds did not

  ultimately require Ms. Hash to go to the post office, nor did Ms. Reynolds punish or reprimand

  Ms. Hash for not going to the post office. Additionally, Ms. Hash's testimony that Ms. Reynolds

  "would ask me how my hip was doing and not nicely. Are you having any trouble with your hip

  still? Is it hurting?," [Filing No. 39-1 at 31], is not sufficient for Ms. Hash to develop a

  reasonable belief that she was being discriminated against on the basis of her disability.

         In any event, Ms. Hash has not presented any evidence that the City's nondiscriminatory

  reason(s) for her termination was pretextual. Ms. Hash also fails to offer any evidence of a

  causal connection between her purportedly protected conduct and her termination other than

  temporal proximity, which is insufficient. See Silk, 795 F.3d at 710.

         Therefore, the Court GRANTS Defendants' Motion for Summary Judgment on Ms.

  Hash's ADA retaliation claim.

         E. ERISA

         Defendants argue that they are entitled to summary judgment on Ms. Hash's ERISA

  claim "[b]ecause [Ms. Hash] is a public employee and her pension plan is a governmental plan,

  [so] ERISA does not create a cause of action for [her]." [Filing No. 38 at 35.]

         Ms. Hash agrees that the ERISA claim should be dismissed.

         Based on Ms. Hash's concession, the Court GRANTS Defendants' Motion for Summary

  Judgment on Ms. Hash's ERISA claim.

                                                  IV.
                                             CONCLUSION

         The Seventh Circuit Court of Appeals has explained that summary judgment "is the 'put

  up or shut up' moment in a lawsuit, when a party must show what evidence it has that would

                                                  39
Case 1:19-cv-01157-JMS-TAB Document 54 Filed 09/29/20 Page 40 of 40 PageID #: 660




  convince a trier of fact to accept its version of events." Schact v. Wis. Dep't of Corr., 175 F.3d

  497, 504 (7th Cir. 1999). Ms. Hash clearly believes that she was unfairly discriminated against.

  But "this court does not act as a superpersonnel department." Milligan-Grimstad v. Stanley, 877

  F.3d 705, 710 (7th Cir. 2017) (internal quotation omitted). "Rather, the only question is whether

  the employer's proffered reason [for the adverse employment action] was pretextual, meaning

  that it was a lie." Coleman v. Donahue, 667 F.3d 835, 852 (7th Cir. 2012). Aside from her

  subjective assessment of her work, Ms. Hash fails to provide any evidence which suggests that

  her age, use of FMLA leave, or disability had anything to do with her termination discipline or

  which undermines Defendants' proffered explanations for her termination.               Therefore,

  Defendants' Motion for Summary Judgment, [37], is GRANTED. Final Judgment shall enter

  accordingly.




             Date: 9/29/2020




  Distribution via ECF only to all counsel of record.




                                                 40
